DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19-March-2021 has been entered.
Response to Amendment
The Amendment filed 19-March-2021 has been entered. Claims 1-20 have been amended, and claims 1-20 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks pp. 9-12, filed 19-March-2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Leise et al. (Patent No. US 10,839,015 B1, hereinafter “Leise”).
Claim Objections
Claim 11 is objected to because of the following informalities:  
Typographical error: Claim 11 recites “determining the number of based on at least one of…”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "transmitting a recommendation…blame for the accident to an adjuster" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim. There is no earlier recitation of “an” accident earlier in claim 20 or in parent claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-9, 13-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leise.
Regarding claim 1, Leise teaches:
a plurality of nodes configured to receive primary data from one or more sensors in each of one or more vehicles involved in an event, at least one of the plurality of nodes comprising a processor configured to: in response to receipt of the primary data, create a new blockchain on a distributed ledger specifically for the event and create members of the new blockchain which include owners of the one or more vehicles and an entity that provides services associated with the event (Leise – see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision and both vehicle identifiers, 1902 includes receiving vehicle sensor data (examiner interprets the vehicle identifiers and vehicle sensor data disclose primary data) prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65]. The automotive insurance claims process may involve the following parties: a vehicle owner, an insurer, a repair facility, a parts supplier, 
extract first information from the primary data; create one or more documents for the entity based on the extracted information (Leise – see Fig. 19, which includes analyzing the vehicle sensor data (examiner interprets vehicle sensor data discloses first information) from both vehicles to reconstruct the vehicle collision and determine a cause of the vehicle collision, or assign fault or lack thereof for the vehicle collision to one or more vehicle operators, a likely or estimated complexity for each vehicle, one or more qualified repair shops, faulty and working vehicle-mounted sensors mounted on each vehicle, and/or estimate a repair cost for each vehicle [Col. 38 lines 65-67, Col. 39 1-7]. The blockchain is updated to include and/or indicate the foregoing information (examiner interprets the information discloses one or more documents), and the updated blockchain is transmitted to other nodes (i.e. the entity) such as repair shop, bank, and insurance provider nodes [Col. 39 lines 7-13].) 
generate one or more blockchain transactions based on the one or more documents; and commit the one or more documents to the newly created blockchain (Leise -  the blockchain is updated to include and/or indicate the foregoing information (examiner interprets the information discloses one or more documents), and the updated blockchain is transmitted to other nodes (i.e. the entity) such as repair shop, bank, and insurance provider nodes [Col. 39 lines 7-13].) 
Regarding claim 2, Leise teaches:
and the processor is further configured to: receive secondary data of the event from sources other than the one or more vehicles; and extract second information from the secondary data (Leise – forensic data may be collected from the scene of a collision to determine the identify of parties at fault. The forensic data (i.e. secondary data) may be collected by a police force or government agency tasks with investigating vehicle crashes. The entity collecting forensic data (i.e. source other than the one or more vehicles) may broadcast a transaction to the blockchain to indicate the results (i.e. second information) of the forensic study [Col. 37 lines 42-50].)
Regarding claim 5, Leise teaches:
determine one or more of a cause and a blame for the event; and transmit a recommendation of one or more of the cause and the blame for the event to an adjuster (Leise – see Fig. 19, which includes analyzing the vehicle sensor data (examiner interprets vehicle sensor data discloses first information) from both vehicles to reconstruct the vehicle collision and determine a cause of the vehicle collision, or assign fault or lack thereof for the vehicle collision to one or more vehicle operators, a likely or estimated complexity for each vehicle, one or more qualified repair shops, faulty and working vehicle-mounted sensors mounted on each vehicle, and/or estimate a repair cost for each vehicle [Col. 38 lines 65-67, Col. 39 1-7]. The blockchain is updated to include and/or indicate the foregoing information (examiner interprets the information discloses one or more documents), and the updated blockchain is transmitted to other nodes such as repair shop, bank, and insurance provider nodes [Col. 39 lines 7-13].)
Regarding claim 7, Leise teaches:
wherein the event comprises at least one accident and at least one failure of the one or more vehicles (Leise – see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision (i.e. accident) and both vehicle identifiers, 1902 includes receiving vehicle sensor data prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65].)
Regarding claim 8, Leise teaches:
receiving primary data from one or more sensors in each of one or more vehicles involved in the event; in response to receipt of primary data, creating a new blockchain on a distributed ledger specifically for the event and creating members of the new blockchain which include owners of the one or more vehicles and an entity that provides services associated with the event (Leise – see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision and both vehicle identifiers, 1902 includes receiving vehicle sensor data (examiner interprets the vehicle identifiers and vehicle sensor data disclose primary data) prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65]. The automotive insurance claims process may involve the following parties: a vehicle owner, an insurer, a repair facility, a parts supplier, a logistics provider, and/or a rental provider, and/or other parties [Col. 11 lines 19-22, also see Col. 11 lines 56-66, where the insurer may be a participant in the network, Col. 12 lines 9-12 where an automotive service provider is a participant in the network, and Col. 12 lines 21-24 where some of the network participants may function as nodes that validate new blocks and transactions and compile transaction s into blocks that are then added to the network].)
extracting first information from the primary data; creating one or more documents for the entity based on the extracted information (Leise – see Fig. 19, which includes analyzing the vehicle sensor data (examiner interprets vehicle sensor data discloses first information) from both vehicles to reconstruct the vehicle collision and 
generating one or more blockchain transactions based on the one or more documents; and committing the one or more documents to a blockchain of a blockchain network including a plurality of nodes corresponding to different entities (Leise -  the blockchain is updated to include and/or indicate the foregoing information (examiner interprets the information discloses one or more documents), and the updated blockchain is transmitted to other nodes such as repair shop, bank, and insurance provider nodes [Col. 39 lines 7-13].)  
Claim 15 corresponds to claim 8 and is rejected accordingly.
Regarding claim 9, Leise teaches:
receiving secondary data of the event from sources other than the one or more vehicles; and extracting second information from the secondary data, (Leise – forensic data may be collected 
Claim 16 corresponds to claim 9 and is rejected accordingly.
Regarding claim 13, Leise teaches:
wherein the event comprises at least one accident and at least one failure of the one or more vehicles (Leise – see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision (i.e. accident) and both vehicle identifiers, 1902 includes receiving vehicle sensor data prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65].)  
Claim 19 correspond to claim 13 and is rejected accordingly.
Regarding claim 14, Leise teaches:
further comprising: determining one or more of a cause and a blame for the event; and transmitting a recommendation of one or more of the cause and the blame for the accident to an adjuster (Leise – see Fig. 19, which includes analyzing the vehicle determine a cause of the vehicle collision, or assign fault or lack thereof for the vehicle collision to one or more vehicle operators, a likely or estimated complexity for each vehicle, one or more qualified repair shops, faulty and working vehicle-mounted sensors mounted on each vehicle, and/or estimate a repair cost for each vehicle [Col. 38 lines 65-67, Col. 39 1-7]. The blockchain is updated to include and/or indicate the foregoing information (examiner interprets the information discloses one or more documents), and the updated blockchain is transmitted to other nodes such as repair shop, bank, and insurance provider nodes [Col. 39 lines 7-13].)   
Regarding claim 20, Leise teaches:
determining one or more of a cause and a blame for the event and transmitting a recommendation of one or more of the cause and the blame for the accident to an adjuster (Leise – see Fig. 19, which includes analyzing the vehicle sensor data (examiner interprets vehicle sensor data discloses first information) from both vehicles to reconstruct the vehicle collision and determine a cause of the vehicle collision, or assign fault or lack thereof for the vehicle collision to one or more vehicle operators, a likely or estimated complexity for each vehicle, one or more qualified repair shops, faulty and working vehicle-mounted sensors mounted on each vehicle, and/or estimate a repair cost for each vehicle [Col. 38 lines 65-67, Col. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 3, 4, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leise further in view of Hanson (Patent No. US 9,7773,281 B1, hereinafter “Hanson”).
Regarding claim 3, Leise teaches:
wherein the primary data comprises one or more of sensor data, pictures, video, text, and audio of one or more accidents, (Leise - see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision and both vehicle identifiers, 1902 includes receiving vehicle sensor data (examiner interprets the vehicle identifiers and vehicle sensor data disclose primary data) prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65].)
Leise does not appear to teach:
and wherein the processor is further configured to: determine a number of accidents based on the extracted information; and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents
However, Hanson teaches:
and wherein the processor is further configured to: determine a number of accidents based on the extracted information; and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents (Hanson – in Fig. 3, step 301, a determination may be made that one or more vehicles has been involved in an accident, where a mobile device may be configured to monitor movement sensors of the mobile device in order to detect events [Col. 13 lines 42-52], and the mobile device may receive vehicle sensor data from the vehicle [Col. 14 lines 21-29]. The accident characteristics received and/or determined in step 302 may include the number and types of each vehicle involved in the accident, descriptions of any other non-vehicle objects involved in the accident, the speed(s) of the vehicle(s) just before the accident, the location and angle of impact to/from each vehicle, and the like, at the time of the accident [Col. 15 lines 35-47]. An accident detection and recovery application may generate a list of potential vehicle damages and repairs/inspections needed based on the accident characteristics received and/or determined in step 302 [Col. 16 lines 6-9]. Additional data such as audio or video data collected by the mobile device and/or impact sensors or the mobile device may be used to determine that the mobile device is within a vehicle that has been involved in an accident [Col. 14 lines 15-20].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise and Hanson before them, to modify the system of Leise of in response to receipt of primary data from one or more sensors in one or more vehicles involved in an 
Regarding claim 4, Leise does not appear to teach:
wherein the processor determines the number of accidents based on at least one of time information and distance information in the primary data
However, Hanson teaches:
wherein the processor determines the number of accidents based on at least one of time information and distance information in the primary data (Hanson – in Fig. 3, step 301, a determination may be made that one or more vehicles has been involved in an accident, where a mobile device may be configured to monitor movement sensors of the mobile device in order to detect  the location and angle of impact to/from each vehicle, and the like, at the time of the accident [Col. 15 lines 35-47]. Accident characteristics also include accident time [Col. 15 lines 57-60].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise and Hanson before them, to modify the system of Leise of in response to receipt of primary data from one or more sensors in one or more vehicles involved in an event, create a new blockchain for the event and create members of the new blockchain, extract first information from the primary data, create one or more documents based on the extracted information, generate one or more blockchain transactions based on the one or more documents and commit the one or more documents to the newly created blockchain, wherein the primary data comprise one or more of sensor data, pictures, video, text, and audio of one or more accidents, determine a number of accidents based on the extracted information and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents with the teachings of Hanson of determine the number of accidents based on at least one of time information and distance information in the primary data. One would have been motivated to make such a modification to 
Regarding claim 10, Leise teaches:
wherein the primary data comprises one or more of sensor data, picture, video, text, and audio of one or more accidents, and the method further comprises: (Leise - see Fig. 19, 1900 may include receiving an indication of 2 vehicles being involved in a vehicle collision and both vehicle identifiers, 1902 includes receiving vehicle sensor data (examiner interprets the vehicle identifiers and vehicle sensor data disclose primary data) prior to, during, and/or after the vehicle collision, 1904 creating a block or blockchain that includes the vehicle sensor data from both vehicles, an indication that both vehicles have been involved in a vehicle collision and both vehicle identifiers [Col. 38 lines 50-65].)
Leise does not appear to teach:
determining a number of accidents based on the extracted information; and assigning one or more specific vehicles of the one or more vehicles to each accident of the number of accidents
However, Hanson teaches:
determining a number of accidents based on the extracted information; and assigning one or more specific vehicles of the one or more vehicles to each accident of the number of accidents (Hanson – in Fig. 3, step 301, a determination may be 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise and Hanson before them, to modify the system of Leise of in response to receipt of primary data from one or more sensors in one or more vehicles involved in an event, create a new blockchain for the event and create members of the new blockchain, extract first information from the primary data, create one or more documents based on the extracted information, generate one or more blockchain 
Regarding claim 11, Leise does not appear to teach:
wherein determining the number of accidents based on the extracted information includes determining the number of based on at least of the time information and distance information in the primary data received from the one or more vehicles
However, Hanson teaches:
wherein determining the number of accidents based on the extracted information includes determining the number of based on at least of the time information and distance information in the primary data received from the one or more vehicles (Hanson – in Fig. 3, step 301, a determination may be made that one or more vehicles has been involved in an accident, where a mobile device may be configured to monitor movement sensors of the mobile device in order to detect events [Col. 13 lines 42-52], and the  the location and angle of impact to/from each vehicle, and the like, at the time of the accident [Col. 15 lines 35-47]. Accident characteristics also include accident time [Col. 15 lines 57-60].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise and Hanson before them, to modify the system of Leise of in response to receipt of primary data from one or more sensors in one or more vehicles involved in an event, create a new blockchain for the event and create members of the new blockchain, extract first information from the primary data, create one or more documents based on the extracted information, generate one or more blockchain transactions based on the one or more documents and commit the one or more documents to the newly created blockchain, wherein the primary data comprise one or more of sensor data, pictures, video, text, and audio of one or more accidents, determine a number of accidents based on the extracted information and assign one or more specific vehicles of the one or more vehicles to each accident of the number of accidents with the teachings of Hanson of determine the number of accidents based on at least one of time information and distance information in the primary data. One would have been motivated to make such a modification to 
Claim 17 corresponds to claims 10 and 11 and is rejected accordingly.
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leise further in view of Chapman (Patent No. US 9,990,504 B1, hereinafter “Chapman”).
Regarding claim 6, Leise does not appear to teach:
wherein the processor creates the one or more documents by filling in missing information in a partially completed document
However, Chapman teaches:
wherein the processor creates the one or more documents by filling in missing information in a partially completed document (Chapman – one or more data fields may be empty and the computer system may update the digital meeting record during the steps of method 200 to fill in pieces of information to the respective data fields. The computer system may retrieve the pieces of information for the data fields from the blockchain or from non-blockchain based sources, for example, from a client device [Col. 15 lines 51-59]. )
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise and Chapman before them, to modify the system of Leise of in response to receipt of primary data from one or more sensors in one or more vehicles involved in an event, create a new blockchain for the event and create members of the new 
Regarding claim 12, Leise does not appear to teach:
wherein creating the one or more documents based on the extracted information comprises filling in missing information of a partially completed document
However, Chapman teaches:
wherein creating the one or more documents based on the extracted information comprises filling in missing information of a partially completed document (Chapman – one or more data fields may be empty and the computer system may update the digital meeting record during the steps of method 200 to fill in pieces of information to the respective data fields. The computer system may retrieve the pieces of information for the data fields from the blockchain or from non-blockchain based sources, for example, from a client device [Col. 15 lines 51-59].) 

Regarding claim 18, Leise does not appear to teach:
wherein creating the one or more documents comprises filing-in missing information in a partially completed document 
However, Chapman teaches:
wherein creating the one or more documents comprises filing-in missing information in a partially completed document (Chapman – one or more data fields may be empty and the computer system may update the digital meeting record during the steps of method 200 to fill in pieces of information to the respective data fields. The computer system may retrieve the pieces of information for the 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Leise and Chapman before them, to modify the system of Leise of in response to receipt of primary data from one or more sensors in one or more vehicles involved in an event, create a new blockchain for the event and create members of the new blockchain, extract first information from the primary data, create one or more documents based on the extracted information, generate one or more blockchain transactions based on the one or more documents and commit the one or more documents to the newly created blockchain, wherein the primary data comprise one or more of sensor data, pictures, video, text, and audio of one or more accidents with the teachings of Chapman of creating the one or more documents by filling in missing information in a partially completed document. One would have been motivated to make such a modification to ensure that complete documents with complete information are committed to the blockchain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166